Case 4:20-cr-00265-YGR Document 37-2 Filed 09/26/20 Page 1 of 2




       ATTACHMENT A
              Case 4:20-cr-00265-YGR Document 37-2 Filed 09/26/20 Page 2 of 2




J
AMES S. THOMSON
Attorney and Counselor at Law                                   AAron S. Jones - Paralegal - Office Manager
                                                                      Ethan H. Stone - Associate Attorney
    September 24, 2020


    VIA EMAIL AND MAIL


    David Anderson
    Philip Kopczynski
    United States Attorney
    Assistant United States Attorney
    450 Golden Gate Ave., Box 36055
    San Francisco, CA 94102-3495
    David.L.Anderson@usdoj.gov
    Philip.Kopczynski@usdoj.gov

    Re:      United States v. Carrillo, et al, N.D. Cal. Case No. 4:20-cr-00265-YGR
             Death Penalty Decision Submission Meet and Confer

    Dear Messrs. Anderson and Kopczynski,

           Thank you for your follow up email (September 11, 2020) regarding the death penalty
    decision submission.

            The purpose of our September 9, 2020 letter was to be as transparent as possible about
    the realities we face with regard to our submission. We hoped our transparency would
    advance the discussion.

           While it is true that we cannot provide you with a date in a vacuum given this
    unprecedented and uncertain time, we wanted to discuss ideas about how we might move
    forward in a way that assuages your concern about an “indefinite” timeline.

             We remain open to discussion.

    Sincerely,

    /s/ Kathryn Ross

    /s/ James Thomson

    JAMES S. THOMSON
    KATHRYN ROSS
    Attorneys for Defendant
    STEVEN CARRILLO



           __________________________________________________________________________________________
          732 ADDISON STREET, SUITE A # BERKELEY, CALIFORNIA 94710 # TEL 510.525.9123 # FAX 510.525.9124
